DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Humphrey          (US 8,371,316) in view of Hamilton (GB 2532255 A), or alternatively, over Humphrey in view of Hamilton, and further in view of Parkhe (US 7,655,316).
As to claim 1, Humphrey discloses a cleaning material (The cleaning element of Fig. 4A) for removing small particles from a flexible electronics roll without leaving residues (The cleaning element is capable of removing small particles from 0.1 microns to 10 centimeters (The cleaning material would be capable of removing debris from said range of sizes) from a flexible electronics roll without leaving residues), the cleaning material comprising a cleaning material roll (204), a cleaning layer (202) having the width and length of the cleaning material roll, and a web film (203) and the web film having the width and length of the cleaning material roll (Each of 202, 203 and 204 may have a thickness between 25 um and 300 um, and therefore, the width of 202, 203 and 204 may be chosen to be the same so that they have matching widths. 202, 203 and 204 have matching lengths, as shown in Fig. 4A; column 9, lines 35-67 and column 10, lines 1-3) and being formed underneath the cleaning layer (Fig. 4A). 

Hamilton discloses a cleaning material (12) for removing small particles from a flexible electronics roll without leaving residues (12 is capable of removing small particles from a flexible electronics roll without leaving residues) comprising a cleaning material roll (12) having a length and a width that is less than the length, and wherein the cleaning layer and web film are rolled up to form a cleaning material roll. 12 is attached to a flexible web (3) (12 would roll up as it rolls over rollers 14;   Figs. 1 and 2).
It would have been obvious to have modified Humphrey such that the cleaning material is attached to the flexible web (3), and wherein the cleaning layer and web film are rolled up to form a cleaning material roll, as taught by Hamilton, in order to permit the cleaning material of Humphrey to be used for cleaning rollers of a coating line. 
Applicant has not disclosed criticality of the surface energy range of the polymer layer. Therefore, it is understood that a polymer layer having a surface energy outside of the recited range would perform equally as well as a polymer layer having a surface energy inside of the recited range. In addition, it would have been obvious and a matter of routine optimization for one of ordinary skill to have modified Humphrey such that the polymer layer has one of various surface energy values (such as a value within the recited range), the surface energy providing the cleaning layer with the desired adhesion energy. In addition, it is understood that the cleaning material would be capable of removing small particles from the flexible electronics web. Note that the size of the small particles has not been disclosed and therefore, the claim only requires a particle of any size to be removable by the cleaning material. In addition, it is well known that rubbing one material against any other material would cause particles on the surface of the other material to be moved off.
Alternatively, Humphrey may be further modified by Parkhe.						Parkhe discloses a cleaning material comprising a polymer layer (26) having a surface energy of less than 30 mJ/m2(column 4, lines 36-62), which includes values between 15 and 40 dynes/cm.   	It would have been obvious to have modified the polymer layer of Humphrey to have a surface energy of 15 to 40 dynes/cm, as taught by Parkhe, the surface energy providing the cleaning layer with a suitable adhesion energy.
As to claim 3, wherein the polymer layer having a Durometer Shore between 30 and 90, which includes values between about 40 and about 100 (column 10, lines 43-53).		
As to claims 5 and 7, the cleaning layer and the web film have a thickness of between 20 and 300 microns (Each of the layers, which includes 202 and 203, has a thickness between 1 and 20 mils, which includes values between 20 and 300 microns; column 10, lines 43-48 and 63-65).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Humphrey in view of Hamilton, and further in view of Namikawa (US 2005/0118414).
Humphrey does not recite the web film being one of polyester, polyethylene and polyimide. 		Namikawa discloses a cleaning material having a web film (The “base material”) made of one of polyethylene and polyimide (paragraph 21).							.
Response to Arguments
Applicant's arguments filed 9/14/21 have been fully considered but they are not persuasive.
On pages 5-7, Applicant argues that Humphrey, Hamilton, Parkhe, and Namikawa do not teach art that is analogous to each other.
In response to applicant's argument that the three references are nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Humphrey, Hamilton, Parkhe, Namikawa, and the instant application are all classified in B08B which is directed cleaning in general, which proves that they are all part of the same field of endeavor. Also, note that Humphrey, Hamilton, and Namikawa are all soft sheets of cleaning material that may clean the same type of things. Parkhe, like Humphrey and Hamilton, is directed to a cleaning material and polymer layer 26 is the cleaning material used in the obviousness combination, and 26 may be made into a cleaning sheet because polymers are flexible, this particular polymer is disclosed as “soft” and has an elastic modulus (column 4, lines 38-40 and 45), and thin sheets of the polymer (having the disclosed thickness of 50 microns which is within the thickness range in claim 3; column 6, lines 5-7) would have both the disclosed surface energy (due to the surface energy property not depending on thickness sufficiently enough to make the surface energy go outside of the recited range for a thickness needed for a cleaning sheet) of less than 30 mJ/m2 and the thickness needed for a sheet made of the polymer to flex as the base reference, Hamilton, requires (See column 4, lines 36-62).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW A HORTON whose telephone number is (571)270-5039. The examiner can normally be reached Monday - Friday 6:30 AM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne M. Kozak can be reached on 571-270-0552. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 
/ANDREW A HORTON/Primary Examiner, Art Unit 3723